24 N.Y.2d 896 (1969)
Roberta Whitely et al., Individually and as Natural Guardians of William Whitely and Another, Infants, Appellants,
v.
Andrew Lobue et al., Respondents.
Court of Appeals of the State of New York.
Argued April 8, 1969.
Decided April 23, 1969.
Albert A. Du Pont and James F. Niehoff for appellants.
Asher Marcus for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge KEATING.
Order reversed, without costs, and the order of Special Term reinstated on the opinion at Special Term. Question certified answered in the negative.